UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-134 CURTISS-WRIGHT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 13-0612970 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Waterview Boulevard Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 541-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period of time that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, par value $1.00 per share: 46,684,271 shares (as of October 31, 2011). Page 1 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES TABLE of CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Condensed Consolidated Statements of Stockholders’ Equity 6 Notes to Condensed Consolidated Financial Statements 7 - 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 -30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 Page 2 of 34 PART 1- FINANCIAL INFORMATION Item 1. Financial Statements CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EARNINGS (UNAUDITED) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit Research and development expenses Selling expenses General and administrative expenses Operating income Interest expense ) Other (expense) income, net ) 86 50 Earnings before income taxes Provision for income taxes Net earnings $ Basic earnings per share $ Diluted earnings per share $ Dividends per share $ Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements Page 3 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except par value) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant, and equipment, net Goodwill Other intangible assets, net Deferred tax assets, net Other assets Total assets $ $ Liabilities Current liabilities: Current portion of long-term and short-term debt $ $ Accounts payable Dividends payable - Accrued expenses Income taxes payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities, net Accrued pension and other postretirement benefit costs Long-term portion of environmental reserves Other liabilities Total liabilities Contingencies and commitments (Note 14) Stockholders' Equity Common stock, $1 par value Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Less:Treasury stock, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements Page 4 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used for operating activities: Depreciation and amortization Net (gain) loss on sale of assets ) Gain on disposition of businesses ) - Deferred income taxes ) Share-based compensation Change in operating assets and liabilities, net of businesses acquired: Accounts receivable, net ) ) Inventories, net ) ) Progress payments ) Accounts payable and accrued expenses ) ) Deferred revenue ) Income taxes payable ) Net pension and postretirement liabilities ) Other current and long-term assets ) Other current and long-term liabilities ) Total adjustments ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales and disposals of long-lived assets Acquisitions of intangible assets ) ) Additions to property, plant, and equipment ) ) Acquisition of businesses, net of cash acquired ) ) Disposition of businesses - Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings on debt Principal payments on debt ) ) Proceeds from exercise of stock options Dividends paid ) ) Excess tax benefits from share-based compensation Net cash provided by financing activities Effect of exchange-rate changes on cash ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of investing activities: Fair value of assets acquired in current year acquisitions $ $ Additional consideration paid on prior year acquisitions - Liabilities assumed from current year acquisitions ) ) Cash acquired ) ) Acquisition of businesses $ $ See notes to condensed consolidated financial statements Page 5 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive (Loss) Income Treasury Stock December 31, 2009 $ ) $ ) Net earnings - Pension and postretirementadjustment, net - - - ) - Foreign currency translation adjustments, net - Dividends paid - - ) - - Stock options exercised, net - - Share-based compensation - - - Other - ) - - December 31, 2010 $ ) $ ) Net earnings - Pension and postretirementadjustment, net - Foreign currency translation adjustments, net - - - ) - Dividends declared - - ) - - Stock options exercised, net - - Share-based compensation - - - Other - ) - - September 30, 2011 $ ) $ ) See notes to condensed consolidated financial statements Page 6 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Curtiss-Wright Corporation and its subsidiaries (“the Corporation” or “the Company”) is a diversified, multinational manufacturing and service company that designs, manufactures, and overhauls precision components and systems and provides highly engineered products and services to the aerospace, defense, automotive, shipbuilding, processing, oil, petrochemical, agricultural equipment, railroad, power generation, security, and metalworking industries. Operations are conducted through 59 manufacturing facilities and 64 metal treatment service facilities. The unaudited condensed consolidated financial statements include the accounts of Curtiss-Wright and its majority-owned subsidiaries.All intercompany transactions and accounts have been eliminated. The unaudited condensed consolidated financial statements of the Corporation have been prepared in conformity with the United States of America generally accepted accounting principles (“U.S. GAAP”), which requires management to make estimates and judgments that affect the reported amount of assets, liabilities, revenue, and expenses and disclosure of contingent assets and liabilities in the accompanying financial statements.The most significant of these estimates includes the estimate of costs to complete long-term contracts under the percentage-of-completion accounting methods, the estimate of useful lives for property, plant, and equipment, cash flow estimates used for testing the recoverability of assets, pension plan and postretirement obligation assumptions, estimates for inventory obsolescence, estimates for the valuation and useful lives of intangible assets, warranty reserves, legal reserves, and the estimate of future environmental costs. Actual results may differ from these estimates. In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in these financial statements. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Corporation’s 2010 Annual Report on Form 10-K, as amended.The results of operations for interim periods are not necessarily indicative of trends or of the operating results for a full year. RECENTLY ISSUED ACCOUNTING STANDARDS ADOPTION OF NEW STANDARDS Revenue Recognition – Milestone Method In April 2010, new guidance was issued that provides the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate, as well as the associated disclosure requirements.The new guidance clarifies that a vendor can recognize consideration that is contingent on achieving a milestone as revenue in the period in which the milestone is achieved only if the milestone meets all criteria to be considered substantive.The new guidance is effective for fiscal years beginning after June 15, 2010.The adoption of this guidance did not have a material impact on the Corporation’s results of operations or financial condition. Revenue Arrangements with Multiple Deliverables In September 2009, new guidance was issued on revenue arrangements with multiple deliverables.The new guidance modifies the requirements for determining whether a deliverable can be treated as a separate unit of accounting by removing the criteria that verifiable and objective evidence of fair value exists for undelivered items, establishes a selling price hierarchy to help entities allocate arrangement consideration to separate units of account, requires the relative selling price allocation method for all arrangements, and expands required disclosures.The new guidance is effective for fiscal years beginning after June 15, 2010.The adoption of this guidance did not have a material impact on the Corporation’s results of operations or financial condition. Certain Revenue Arrangements That Include Software Elements In September 2009, new guidance was issued on certain revenue arrangements that include software elements. The new guidance amended past guidance on software revenue recognition to exclude from scope all tangible products containing both software and non-software elements that function together to interdependently deliver the product’s essential functionality.The new guidance is effective for fiscal years beginning after June 15, 2010.The adoption of this guidance did not have a material impact on the Corporation’s results of operations or financial condition. Page 7 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) STANDARDS ISSUED BUT NOT YET EFFECTIVE Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”) In May 2011, new guidance was issued that amends the current fair value measurement and disclosure guidance to increase transparency around valuation inputs and investment categorization.The new guidance does not extend the use of fair value accounting, but provides guidance on how it should be applied where its use is already required or permitted by other standards within U.S. GAAP or IFRS.The new guidance is effective for annual and interim reporting periods beginning on or after December 15, 2011 and is to be adopted prospectively as early adoption is not permitted.The adoption of this guidance is not expected to have a material impact on the Corporation’s results of operations or financial condition. Other Comprehensive Income: Presentation of Comprehensive Income In June 2011, new guidance was issued that amends the current comprehensive income guidance. The amendment allows the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single or continuous statement of comprehensive income or in two separate but consecutive statements.The amendments in this update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The new guidance is to be applied retrospectively and is effective for fiscal years, and interim periods, beginning after December 15, 2011.The adoption of this new guidance will not have an impact on the Corporation’s consolidated financial position, results of operations or cash flows as it only requires a change in the format of the current presentation of other comprehensive income. Intangibles—Goodwill and Other:Testing Goodwill for Impairment In September 2011, an accounting standard update regarding testing of goodwill for impairment was issued. This standard update gives companies the option to perform a qualitative assessment to first assess whether the fair value of a reporting unit is less than its carrying amount. If an entity determines it is not more likely than not that the fair value of the reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary. The new guidance is to be applied prospectively effective for annual and interim goodwill impairment tests beginning after December 15, 2011, with early adoption permitted. The adoption of this standard is not expected to have a material impact on the Corporation’s results of operations or financial condition. 2.ACQUISITIONS/DIVESTITURES The Corporation acquired five businesses and sold the assets of two businesses during the nine months ended September 30, 2011, described in more detail below. The acquisitions have been accounted for as purchases under the guidance for business combinations, where the excess of the purchase price over the estimated fair value of the tangible and intangible assets acquired is generally recorded as goodwill.The Corporation allocates the purchase price, including the value of identifiable intangibles with a finite life, based upon analysis and input from third party appraisals.The purchase price allocation will be finalized no later than twelve months from acquisition.The results of the acquired businesses have been included in the consolidated financial results of the Corporation from the date of acquisition in the segment indicated. Page 8 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Flow Control Segment Legacy Distribution Business On July 29, 2011, the Corporation sold the assets of the legacy distribution business within in its oil and gas division to McJunkin Red Man Corporation for $4.6 million in cash, subject to adjustment based on closing inventory values.Working capital, exclusive of inventory, was retained by the Corporation.The determination was made to divest the business as it was not considered a core business of the Corporation.The disposal resulted in a loss of less than $0.2 million and was not reported as discontinued operations as the amounts are not considered significant.This business contributed $13.7 million in sales and a pretax loss of $0.3 million for the year ended December 31, 2010. Douglas Equipment Ltd. On April 6, 2011, the Corporation acquired the assets of Douglas Equipment Ltd. (“Douglas”) for £12.3 million ($20.1 million) in cash. The Business Transfer Agreement contains customary representations and warranties, including a portion of the purchase price deposited into escrow as security for potential indemnification claims against the seller.Management funded the purchase from the Corporation’s revolving credit facility. Douglas designs and manufactures aircraft handling systems for the defense and commercial aerospace markets and will operate within the Marine & Power Products division of the Corporation’s Flow Control segment. Douglas has approximately 135 employees and is headquartered in Cheltenham, U.K.Revenues of the acquired business were approximately $28 million for the year ended 2010. The purchase price of the acquisition has been allocated to the tangible and intangible assets and liabilities assumed with the remainder recorded as goodwill on the basis of estimated fair values, as follows: (US dollars, in thousands) Douglas Accounts receivable $ Inventory Property, plant, and equipment Other current assets Intangible assets Current liabilities ) Net tangible and intangible assets Purchase price Goodwill $ Goodwill tax deductible Yes Motion Control Segment Hydro-pneumatic (“Hydrop”) product line On September 29, 2011, the Corporation sold the assets of the Hydrop suspension business, a product line of Curtiss-Wright Antriebstechnik GmbH (CWAT) in Switzerland, to Stromsholmen AB, a subsidiary of the Barnes Group for CHF 3.14 million ($3.5 million) in cash.Trade accounts receivable and payable were retained by the Corporation.The determination was made to divest the business as it was not considered a core business of the Corporation.The disposal resulted in a $1.3 million pre-tax gain and was not reported as discontinued operations as the amounts are not considered significant.This business contributed $0.8 million in sales for the year ended December 31, 2010. Page 9 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) ACRA Control Ltd. On July 28, 2011, the Corporation acquired the stock of ACRA Control Ltd. (“ACRA”) for €42.0 million (approximately $60.2 million) in cash, net of cash acquired.The Share Purchase Agreement contains customary representations and warranties, including a portion of the purchase price deposited into escrow as security for potential indemnification claims against the seller.Management funded the purchase primarily from the Corporation’s revolving credit facility and cash generated from foreign operations. ACRA is a supplier of data acquisition systems and networks, data recorders, and telemetry ground stations for both defense and commercial aerospace markets and will operate within the Integrated Sensing division of the Corporation’s Motion Control segment.ACRA had 128 employees on the date of acquisition, and operates from a leased facility in Dublin, Ireland.ACRA had revenues of approximately €20.5 million ($27.1 million) for its fiscal year ended March 31, 2011. Predator Systems, Inc. On January 7, 2011, the Corporation acquired all the issued and outstanding stock of Predator Systems, Inc. (“PSI”), for $13.5 million in cash.The Stock Purchase Agreement contains customary representations and warranties, including a portion of the purchase price deposited into escrow as security for potential indemnification claims against the seller.Management funded the purchase from the Corporation’s revolving credit facility. PSI designs and manufactures motion control components and subsystems for ground defense, ordnance guidance, and aerospace applications, and will operate within the Flight Systems division of the Corporation’s Motion Control segment.PSI had 45 employees as of the date of the acquisition and is headquartered in Boca Raton, FL.Revenues of the acquired business were approximately $8 million for the year ended December 31, 2010. The purchase price of the acquisitions have been allocated to the tangible and intangible assets and liabilities assumed with the remainder recorded as goodwill on the basis of estimated fair values, as follows: (US dollars, in thousands) ACRA PSI Total Accounts receivable $ $ Inventory Property, plant, and equipment Other current assets 67 Intangible assets Current liabilities ) ) ) Deferred income taxes ) - ) Net tangible and intangible assets Purchase price Goodwill $ $ Goodwill tax deductible No Yes Page 10 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Metal Treatment Segment IMR Test Labs On July 22, 2011, the Corporation acquired the assets of IMR Test Labs (“IMR”) for approximately $20.0 million in cash, with $18.0 million paid at closing and the remaining $2.0 million held back as security for potential indemnification claims against the seller.The Asset Purchase Agreement contains customary representations and warranties, and provides for contingent consideration of $1.6 million, based on achievement of certain sales targets over a two-year period.Management funded the purchase primarily from the Corporation’s revolving credit facility, and excess cash on hand. IMR is a provider of mechanical and metallurgical testing services for the aerospace, power generation, and general industrial markets and diversifies the Metal Treatment segment with new, synergistic offerings.The business has approximately 115 employees at three operating facilities located in Ithaca, NY, Portland, OR and Louisville, KY.Revenues of the acquired business were approximately $14 million for the year ended December 31, 2010. Surface Technologies Division of BASF Corporation On April 8, 2011, the Corporation acquired certain assets of BASF Corporation’s Surface Technologies (“BASF”) business for $20.5 million in cash. The Asset Purchase Agreement contains customary representations and warranties and provides for a purchase price adjustment based on the value of the closing day inventory.The purchase price adjustment is reflected in the disclosed purchase price.Management funded the purchase from the Corporation’s revolving credit facility. The Surface Technologies business is a supplier of metallic and ceramic thermal spray coatings primarily for the aerospace and power generation markets and expands the coatings capabilities within the Corporation’s Metal Treatment segment.The business has approximately 150 employees at three operating facilities located in East Windsor, CT, Wilmington, MA and Duncan, SC.Revenues of the acquired business were approximately $29 million for the year ended December 31, 2010. The purchase price of the acquisitions have been allocated to the tangible and intangible assets and liabilities assumed with the remainder recorded as goodwill on the basis of estimated fair values, as follows: (In thousands) BASF IMR Total Accounts receivable $ - $ Inventory - Property, plant, and equipment Other current assets - Intangible assets Current liabilities ) ) ) Other liabilities - ) ) Holdback - ) ) Net tangible and intangible assets Purchase price Goodwill $ $ Goodwill tax deductible Yes Yes Page 11 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3.RECEIVABLES Receivables at September 30, 2011 and December 31, 2010 include amounts billed to customers, claims, other receivables, and unbilled charges on long-term contracts consisting of amounts recognized as sales but not billed.Substantially all amounts of unbilled receivables are expected to be billed and collected within one year. The composition of receivables is as follows: (In thousands) September 30, December 31, Billed receivables: Trade and other receivables $ $ Less: Allowance for doubtful accounts ) ) Net billed receivables Unbilled receivables: Recoverable costs and estimated earnings not billed Less: Progress payments applied ) ) Net unbilled receivables Receivables, net $ $ 4.INVENTORIES Inventoried costs contain amounts relating to long-term contracts and programs with long production cycles, a portion of which will not be realized within one year.Inventories are valued at the lower of cost (principally average cost) or market.The composition of inventories is as follows: (In thousands) September 30, December 31, Raw material $ $ Work-in-process Finished goods and component parts Inventoried costs related to U.S. Government and other long-term contracts Gross inventories Less:Inventory reserves ) ) Progress payments applied, principally related to long-term contracts ) ) Inventories, net $ $ Page 12 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5.GOODWILL The Corporation accounts for acquisitions by assigning the purchase price to acquired tangible and intangible assets and liabilities assumed.Assets acquired and liabilities assumed are recorded at their fair values, and the excess of the purchase price over the amounts assigned is recorded as goodwill. The changes in the carrying amount of goodwill for the nine months ended September 30, 2011 are as follows: (In thousands) Flow Control Motion Control Metal Treatment Consolidated December 31, 2010 $ Acquisitions Divestitures ) ) - ) Foreign currency translation adjustment ) Goodwill adjustments - ) - ) September 30, 2011 $ The purchase price allocations relating to the businesses acquired are initially based on estimates.The Corporation adjusts these estimates based upon final analysis including input from third party appraisals, when deemed appropriate.The determination of fair value is finalized no later than twelve months from acquisition.Goodwill adjustments represent subsequent adjustments to the purchase price allocation for acquisitions as determined by the respective accounting guidance requirements based on the date of acquisition. 6.OTHER INTANGIBLE ASSETS, NET Intangible assets are generally the result of acquisitions and consist primarily of purchased technology and customer related intangibles.Intangible assets are amortized over useful lives that range between 1 to 20 years. The following tables present the cumulative composition of the Corporation’s intangible assets and include $9.9 million of indefinite lived intangible assets within Other intangible assets for both periods presented. (In thousands) September 30, 2011 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ (In thousands) December 31, 2010 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ Intangible assets acquired from the Corporation’s current year acquisitions include Technology of $10.2 million, Customer related intangibles of $21.4 million, and Other intangible assets of $3.7 million. Total intangible amortization expense for the nine months ended September 30, 2011 was $21.5 million.The estimated amortization expense for the five years ending December 31, 2011 through 2015 is $27.5 million, $26.0 million, $24.3 million, $23.0 million, and $21.7 million, respectively. Page 13 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7.FAIR VALUE OF FINANCIAL INSTRUMENTS The Corporation uses financial instruments, such as forward foreign exchange and currency option contracts, to hedge a portion of existing and anticipated foreign currency denominated transactions.The purpose of the Corporation’s foreign currency risk management program is to reduce volatility in earnings caused by exchange rate fluctuations.The Corporation does not elect to receive hedge accounting treatment, and thus records forward foreign exchange and currency option contracts at fair value, with the gain or loss on these transactions recorded into earnings in the period in which they occur. The Corporation does not use derivative financial instruments for trading or speculative purposes. All derivative assets are required to be recognized as either assets or liabilities at fair value in the Condensed Consolidated Balance Sheets based upon quoted market prices for comparable instruments.These instruments are classified as Other current liabilities and Other current assets. The Corporation utilizes the bid ask pricing that is common in the dealer markets.The dealers are ready to transact at these prices which use the mid-market pricing convention and are considered to be at fair market value.Based upon the fair value hierarchy, all of the foreign exchange derivative forwards are valued at a Level 2 measurement (observable market based inputs or unobservable inputs that are corroborated by market data).The derivative gains and losses are classified within General and administrative expenses in the Condensed Consolidated Statement of Earnings. (In thousands) September 30, December 31, Foreign exchange contracts: Other current assets $ 89 $ Other current liabilities $ $ Three Months Ended Nine Months Ended September 30, September 30, Foreign exchange contracts: General and administrative expenses (loss) gain Debt The estimated fair value amounts were determined by the Corporation using available market information which is primarily based on quoted market prices for the same or similar issues as of September 30, 2011.The estimated fair values of the Corporation’s fixed rate debt instruments at September 30, 2011 aggregated to $308 million compared to a carrying value of $275 million. The carrying amount of the variable interest rate debt approximates fair value because the interest rates are reset periodically to reflect current market conditions. The fair values described above may not be indicative of net realizable value or reflective of future fair values.Furthermore, the use of different methodologies to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. Page 14 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 8.WARRANTY RESERVES The Corporation provides its customers with warranties on certain commercial and governmental products.Estimated warranty costs are charged to expense in the period the related revenue is recognized based on quantitative historical experience.Estimated warranty costs are reduced as these costs are incurred and as the warranty period expires or may be otherwise modified as specific product performance issues are identified and resolved.Warranty reserves are included within Other current liabilities in the Condensed Consolidated Balance Sheets.The following table presents the changes in the Corporation’s warranty reserves: (In thousands) Warranty reserves at January 1, $ $ Provision for current year sales Current year claims ) ) Change in estimates to pre-existing warranties ) ) Increase due to acquisitions - 25 Foreign currency translation adjustment ) 44 Warranty reserves at September 30, $ $ 9.FACILITIES RELOCATION AND RESTRUCTURING 2009 and 2010 Restructuring Plans In 2009 and 2010, the Corporation completed a plan to restructure existing operations through a reduction in workforce and consolidation of operating locations both domestically and internationally.During the nine months ended September 30, 2010, the Corporation incurred costs of $2.9 million consisting of severance costs to involuntarily terminate certain employees, relocation costs, exit activities of certain facilities, including lease cancellation costs and external legal and consulting fees.These costs were recorded in the Condensed Consolidated Statement of Earnings within General and administrative expenses, Costs of sales, Selling expenses, and Research and development expenses for $1.6 million, $1.1 million, $0.1 million, and $0.1 million, respectively.During 2010, the Corporation incurred total costs of $3.0 million related to this initiative in the Condensed Consolidated Statement of Earnings within General and administrative expenses, Cost of sales, and Selling expenses for $1.7 million, $1.2 million, and $0.1 million, respectively. Oil and Gas Restructuring Initiative During the fourth quarter of 2010, the Corporation initiated a restructuring plan within its Oil and Gas division, of the Flow Control segment.The objective of this initiative is to streamline the division’s workflow and consolidate existing facilities.In the fourth quarter of 2010 and during the nine months ended September 30, 2011, the Corporation recorded charges of $0.5 million and $0.2 million, respectively, related to severance and benefit costs as part of this initiative.These costs are recorded within General and administrative expenses in the Condensed Consolidated Statement of Earnings.As of September 30, 2011, approximately $0.5 million in payments have been made with the remaining payments expected to be made by December 31, 2011.The Corporation does not anticipate incurring any additional significant costs associated with this plan.However,the Corporation is currently evaluating additional restructuring activitieswithin the Oil and Gas division. Page 15 of 34 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 10.PENSION AND OTHER POSTRETIREMENT BENEFIT PLANS The following tables are consolidated disclosures of all domestic and foreign defined pension plans as described in the Corporation’s 2010 Annual Report on Form 10-K, as amended.The postretirement benefits information includes the domestic Curtiss-Wright Corporation and EMD postretirement benefit plans, as there are no foreign postretirement benefit plans. Pension Plans The components of net periodic pension cost for the three and nine months ended September 30, 2011 and 2010 are as follows: (In thousands) Three Months Ended Nine Months Ended September 30, September 30, Service cost $ Interest cost Expected return on plan assets ) Amortization of: Prior service cost Unrecognized actuarial loss Net periodic benefit cost $ Curtailment loss - 53 75 Total periodic benefit cost $ During the nine months ended September 30, 2011, the Corporation made $34 million in contributions to the Curtiss-Wright Pension Plan, and expects to make no further contributions in 2011.However, the Corporation does expect to make contributions of approximately $45 to $50 million in 2012.In addition, contributions of $4.0 million were made to the Corporation’s foreign benefit plans during the nine months ended September 30, 2011.Contributions to the foreign benefit plans are expected to be $4.5 million in 2011. Other Postretirement Benefit Plans The components of the net postretirement benefit cost for the Curtiss-Wright and EMD postretirement benefit plans for the three and nine months ended September 30, 2011 and 2010 are as follows: (In thousands) Three Months Ended Nine Months Ended September 30, September 30, Service cost $
